IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 111,735

                               In the Matter of WILLIAM E. COLVIN,
                                            Respondent.

                          ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed October 17, 2014. Published censure.


        Deborah L. Hughes, Deputy Disciplinary Administrator, argued the cause, and Stanton A. Hazlett,
Disciplinary Administrator, was with her on the formal complaint for the petitioner.


        John J. Ambrosio, of Ambrosio & Ambrosio, Chtd., of Topeka, argued the cause, and William E.
Colvin, respondent, argued the cause pro se.


        Per Curiam: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent, William E. Colvin, of Overland Park,
an attorney admitted to the practice of law in Kansas in 1990.


        On December 13, 2013, the office of the Disciplinary Administrator filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent filed an answer on January 6, 2014. On February 19,
2014, and March 11, 2014, the parties entered into written stipulations of facts. A hearing
was held on the complaint before a panel of the Kansas Board for Discipline of Attorneys
on March 11, 2014, where the respondent was personally present and was represented by
counsel. The hearing panel determined that respondent violated KRPC 3.1 (2013 Kan. Ct.
R. Annot. 584) (meritorious claims and contentions); 3.3(a)(1) (2013 Kan. Ct. R. Annot.
594) (candor toward tribunal); 8.4(c) (2013 Kan. Ct. R. Annot. 655) (engaging in conduct
involving misrepresentation); 8.4(d) (engaging in conduct prejudicial to the
                                                    1
administration of justice); and 8.4(g) (engaging in conduct adversely reflecting on
lawyer's fitness to practice law).


       Upon conclusion of the hearing, the panel made the following findings of fact and
conclusions of law, together with its recommendation to this court:


                                         "Findings of Fact


                 ....


                 "9.     In September, 1999, P.S. filed an action in divorce from her husband,
       J.S. Later that month, on September 30, 1999, P.S. and J.S. entered into a written
       separation agreement. The court granted the divorce and on December 23, 1999, the court
       entered a decree of divorce.


                 "10.    In the divorce decree, the court incorporated the terms of the separation
       agreement, which provided that J.S. was to pay P.S. $175,500 and one-half of J.S.'s
       401(k) account as it existed at the time of the divorce. Neither the parties in the
       separation agreement nor the court in the divorce decree specified whether a qualified
       domestic relations order (hereinafter 'QDRO') would be prepared or when the payments
       were due. J.S. did not pay the $175,500 or one-half of the balance of the 401(k) account
       to P.S.


                 "11.    On August 31, 2001, David K. Martin, counsel for P.S. wrote to J.S.
       regarding the $175,500 payment and the division of the 401(k) account. In the letter, Mr.
       Martin stated:


                 '[P.S.] contacted me recently. Apparently numerous provisions of the
                 Separation Agreement and court ordered Decree of Divorce have not
                 been complied with. The most significant items are the $175,000
                 payment and division of the 401(K) account.


                                                     2
        'I want to have a discussion of what steps are necessary to have the
        provisions of the court ordered Decree of Divorce satisfied. I need to
        speak with you or an attorney of your choice within the next 14 days to
        begin that discussion.


        'If I do not hear from you or an attorney on your behalf within 14 days, I
        will recommend to [P.S.] that further action be taken in front of the court
        to enforce the provisions of the Decree of Divorce and Separation
        Agreement.'


J.S. did not respond to Mr. Martin's letter and no further action was taken by P.S. or on
behalf of P.S. following the demand letter.


        '12.    Thereafter, P.S. retained Jeffrey A. Kincaid to represent her in an attempt
to collect the outstanding amounts from J.S. On December 18, 2003, Mr. Kincaid, sent
J.S. a letter demanding payment of the $175,500, plus interest to date. The letter
provided:


                'This is to inform you that this law office represents [P.S.]
        concerning her claim against you for nonpayment of monies due
        pursuant to the Property Settlement Agreement, "Agreement",
        incorporated into the Decree of Divorce entered in 1999. This
        correspondence relates to a debt and any information derived shall be
        used for that purpose.


                'According to the information given me, you have not tendered
        the sum of $175,500 set forth in the Agreement, section B. Division of
        Net Worth paragraph 1.d. As of this date, including interest, the sum due
        and owing is $234,924.78. I have not been advised of any basis for the
        nonpayment of this judgment.


                'You have the right to dispute the claim of $234,924.78. In the
        event that you dispute all or part of this claim, you must contact this

                                              3
        office within thirty (30) days of the date of this letter. Further, should
        you demand verification of the claim, you must contact this office within
        thirty (30) days of the date of this letter. Your failure to do so will lead us
        to the conclusion that neither the claim nor the amount of the claim is in
        dispute. You must contact the undersigned within thirty (30) days of the
        date of this letter. The failure to do so will result in our pursuing this
        matter to the fullest extent allowed by law, including wage and property
        garnishment and execution upon nonexempt property.'


J.S. did not respond to the letter. Thereafter, P.S. took no further action nor was action
taken on her behalf to collect the amounts owing at that time.


        "13.     In July, 2009, P.S. retained the respondent to assist in collecting the
amounts due from J.S. On September 9, 2009, the respondent wrote to J.S., demanding
payment of the outstanding amounts. The letter provided:


        'Please be advised that I have been retained by your former wife, [P.S.]
        regarding various issues relative to your divorce that remain unresolved.
        [P.S.] has asked me to attempt to contact you directly in an effort to
        negotiate a final resolution privately, without initiating further litigation.
        I hope you will accept this letter as a good faith effort to accomplish this
        objective.


        'My records indicate that you and [P.S.] executed a Separation
        Agreement, effective November 20, 1999, that settled all ownership
        rights and interests relative to certain assets accumulated by you and
        [P.S.] as part of the dissolution of your marriage. A Decree of Divorce
        was entered by default in Johnson County District Court on December
        23, 1999. The Decree of Divorce incorporated the Separation Agreement,
        which was adopted by the Court. Specific provision for the distribution
        of assets to [P.S.] were incorporated in the Separation Agreement. These
        provisions include the following:


                                              4
                   1.    Page 4, Section B.1.d. The "Division of Net
                         Worth" states that [P.S.] is entitled to payment
                         of $175,000 [sic] from you. After nearly ten (10)
                         years following the divorce, this amount has still
                         not been paid.


                         ....


                   3.    Page 5, Section B.1.f. This section states that
                         [P.S.] is entitled to 1/2 of your 401(k) account
                         effective as of the date of your divorce, plus any
                         appreciation/gain on this asset, less any tax
                         liability relative to any transfer. My records
                         indicate that the beginning balance of your 401k
                         [sic] account on January 1, 2000, was
                         $80,151.25. To date, [P.S.] has not received her
                         division of funds from this asset.


                         ....


        'I would welcome an opportunity to discuss your position relative to
        these matters. Please contact me within ten (10) days of the date of this
        letter if you would like to exercise this option. If I have not heard from
        you within such time, my client has authorized me to take any and all
        legal action within my perusal to enforce the provisions of the divorce
        decree.'


Again, J.S. did not respond to the respondent. Because J.S. did not respond to the
respondent's demand letter, the respondent filed a breach of contract action, Johnson
County District Court case number 09CV9367. Additionally, the respondent filed a
motion in the divorce case to 'resolve the divorce decree'.




                                             5
        "14.     In the motion, the respondent argued that the decree was not final and
was therefore unenforceable because the incorporated separation agreement did not
include a due date for payment of the $175,500 payment or require the creation of a
QDRO to divide the 401(k) account. The respondent argued that these omissions were
'clerical errors' that should be corrected under K.S.A. 60-260(a).The respondent
requested, in the alternative, that the court conduct an evidentiary hearing and render a
final adjudication of all unresolved issues relative to the property rights of the parties.
The relief the respondent sought in the motion to resolve the divorce decree was based
upon a previous ruling by the Kansas Court of Appeals in In re Marriage of Haynes, 115
P.3d 181, 2005 WL 1661517 (Kan. Ct. App. 2005) (unpublished opinion in Docket No.
92,807, filed July 15, 2005).


        "15.     On October 23, 2009, J.S. sent P.S. an electronic mail message, offering
her one-half of the existing balance of the 401(k) account. Under J.S.'s offer, P.S.'s share
would have been approximately $32,000. It is unclear whether P.S. or the respondent
responded to J.S.'s offer.


        "16.     On January 8, 2010, through counsel, J.S. filed a response to the motion.
In his response, J.S. argued that the separation agreement became a judgment when it was
incorporated into the divorce decree and was, therefore, effective on December 23, 1999,
the date the decree was entered. J.S. further argued that the judgment was extinguished
and thus, the court lacked jurisdiction to hear the matter because P.S. failed to timely
execute or timely revive the judgment.


        "17.     On February 10, 2010, the district court denied the motion to resolve the
decree of divorce, concluding that the judgment against J.S. for payment of $175,500 and
one-half of the 401(k) account had become effective and due upon the filing of the decree
and that the judgment had become dormant and had not been revived.


        "18.     Based on the court's denial of P.S.'s motion, J.S. filed a motion to dismiss
the breach of contract case, arguing that the court lacked jurisdiction over the breach of
contract action on the theory of res judicata.


                                               6
        "19.        On March 30, 2010, the district court denied J.S.'s motion to dismiss.
The court held a scheduling conference, granted P.S. leave to amend her petition on or
before April 2, 2010, ordered discovery to be completed on or before September 24,
2010, ordered that all dispositive motions be filed by October 22, 2010, and set the final
pretrial conference for December 13, 2010. Further, the court ordered that a pretrial order
be prepared consistent with the local rule. Finally, the court ordered P.S. to provide a
statement of her itemization of damages as part of her factual contentions.


        "20.        On April 2, 2010, the respondent filed an amended petition in the breach
of contract case.


        "21.        On April 12, 2010, the respondent filed a motion to amend the journal
entry in the divorce case. With the motion, the respondent provided an affidavit from
P.S., which stated that she intended 'that payment would become due and owing upon my
demand' and '[t]hat on September 9, 2009, [the respondent] mailed written demand for
payment of these debts to [J.S.] at my direction.' Neither the affidavit nor the motion
mentioned the two earlier letters P.S.'s attorneys had sent to J.S. in 2001 and 2003.


        "22.        On May 14, 2010, P.S. submitted to a deposition. P.S. testified that her
theory, as set out in the affidavit, was that the statute of limitations for the $175,500 and
401(k) debts did not begin to run until the respondent sent the September 9, 2009,
demand letter and that the respondent's demand letter was the first time she had ever
made demand for payment of those debts. When J.S.'s counsel showed P.S. the August
31, 2001, letter Mr. Martin sent to J.S., P.S. testified she had never seen the letter before.


        "23.        On May 20, 2010, J.S. filed a motion for sanctions against P.S. and the
respondent under K.S.A. 60-211. On July 14, 2010, J.S. filed a supplement to the motion
that included the 2003 letter sent by Mr. Kincaid to J.S. demanding payment of the
$175,500, plus interest.


        "24.        In responding to the motion for sanctions, the respondent argued that the
affidavit was not false, as it did not state that the September 9, 2009, demand letter was
the first and only demand letter. The respondent also argued that because J.S. did not

                                                7
agree that the debts were due on P.S.'s demand, the letters were not relevant to J.S.'s
claims. Finally, the respondent raised a new argument—that the statute of limitations
only began to run upon J.S.'s repudiation of the September 9, 2009, demand for payment.


        "25.     On August 30, 2010, the respondent stipulated that the demand letters
sent by Mr. Martin and Mr. Kincaid were genuine and authentic. The respondent
however, did not stipulate that P.S. specifically directed each attorney to send each letter.


        "26.     After two days of hearing, the district court granted J.S.'s motion for
sanctions. Additionally, the court denied the respondent's motion to amend the journal
entry. The court concluded that the respondent violated K.S.A. 60-211. Further, the court
concluded that the failure to mention the two prior demand letters in the affidavit when
mentioning the September 9, 2009, letter was misleading by omission, that omission was
material because the purpose of the motion's due-on-demand theory was to set aside the
March 30, 2009, order ruling that the debts were 'effective and due' on the date the
divorce decree was filed; the respondent had failed to correct the omission as soon as he
became aware of the prior letters demanding payment and instead 'maintained the
position . . . that the demand for payment and performance was first made by [the
respondent] in 2009,' and up to the date of the hearing and during the hearing, the
respondent 'persisted in contesting and denying' whether the 2001 and 2003 letters were
'authorized' by P.S.


        "27.     On November 4, 2010, the court ordered the respondent and P.S., jointly
and severally, to pay J.S. $2,500 in attorney fees and expenses.


        "28.     On November 24, 2010, P.S. appealed the district court's decisions on the
motion to resolve the decree and the motion to amend. Both P.S. and the respondent
appealed the sanctions order.


        "29.     On December 8, 2010, the court dismissed the breach of contract case.


        "30.     In approximately February, 2011, the respondent deposited $2,500 with
the court as a supersedeas bond, pending appeal.

                                              8
        "31.      On May 4, 2012, the Kansas Court of Appeals affirmed the district
court's denial of the motion to resolve the decree. Additionally, the Kansas Court of
Appeals affirmed the district court's sanctions order. Finally, the Kansas Court of
Appeals dismissed the appeal of the motion to amend the journal entry as moot.


        "32.      In affirming the sanctions order, the Kansas Court of Appeals held that
the respondent violated his duty of candor to the court when he failed to correct the
omission of the prior demand letters in the motion and affidavit:


        'Even if we were to entertain the notion that [P.S.] forgot having
        authorized the Martin and Kincaid demand letters and did not notify [the
        respondent] of their existence, [the respondent] at the very least became
        aware of the Martin letter during [P.S.]'s deposition on May 14, 2010,
        and the Kincaid letter on July 14, 2010, when Jeffrey included it with the
        supplemental motion for sanctions. [The respondent] had ample time to
        either withdraw or amend the motion before the district court conducted
        the September 1, 2010, hearing. In short, [the respondent] failed to take
        remedial measures to fulfill his responsibility to be candid towards the
        district court in advancing the merits of [P.S.]'s motion to amend journal
        entry so as to not undermine the integrity of the adjudicative process and
        cause unnecessary delay and expense.'


Smith v. Smith, No. 105,365, unpublished opinion filed May 4, 2012, at p. 13.


        "33.      The Kansas Court of Appeals also found that the appeal was frivolous
and awarded attorney fees in the amount of $10,000 against the respondent and P.S.
under Supreme Court Rule 7.07(c) (2011 Kan. Ct. R. Annot. 64). Smith, at p. 14.


        "34.      On May 4, 2012, the Kansas Court of Appeals forwarded a copy of the
Court's unpublished decision to the Disciplinary Administrator. Based on the Kansas
Court of Appeals' opinion, the disciplinary administrator docketed a complaint against
the respondent.

                                             9
        "35.    On May 25, 2012, the respondent filed a written response to the
complaint.


        "36.    On July 30, 2012, the respondent paid the $10,000 sanction ordered by
the Kansas Court of Appeals.


                                    "Conclusions of Law


        "37.    Based upon the findings of fact and the stipulations of the parties, the
hearing panel concludes as a matter of law that the respondent violated KRPC 3.1, KRPC
3.3(a)(3), KRPC 8.4(c), KRPC 8.4(d), and KRPC 8.4(g), as detailed below.


                                         "KRPC 3.1


        "38.    Lawyers must refrain from bringing frivolous proceedings. KRPC 3.1
provides:


                'A lawyer shall not bring or defend a proceeding, or assert or
        controvert an issue therein, unless there is a basis for doing so that is not
        frivolous, which includes a good faith argument for an extension,
        modification or reversal of existing law. . . .'


In this case, the respondent violated KRPC 3.1 by appealing the district court's denial of
the motion to resolve the divorce decree and the motion to amend the journal entry. The
Kansas Court of Appeals concluded that the appeal was frivolous and ordered the
respondent to pay $10,000 in attorney fees. As such, the hearing panel concludes that the
respondent violated KRPC 3.1.


                                         "KRPC 3.3


        "39.    KRPC 3.3(a)(1) provides that '[a] lawyer shall not knowingly . . . fail to
correct a false statement of material fact or law previously made to the tribunal by the

                                              10
lawyer.' In the pleadings, the respondent argued that the $175,500 and the proceeds from
the 401(k) did not become owing until P.S. made the demand in 2009. The respondent,
however, failed to inform the court that P.S. had previously made two demands for the
money.


         "40.    Assuming that the respondent did not initially know about the letters, he
certainly knew about Mr. Martin's letter on May 14, 2010, and of Mr. Kincaid's letter on
July 14, 2010. Yet, the respondent failed to correct the false statement by omission.


         "41.    As the Kansas Court of Appeals stated, the respondent 'had ample time to
either withdraw or amend the motion before the district court conducted the September 1,
2010, hearing. In short, [the respondent] failed to take remedial measures to fulfill his
responsibility to be candid [to] the district court in advancing the merits of [P.S.]'s motion
to amend journal entry so as to not undermine the integrity of the adjudicative process
and cause unnecessary delay and expense.' Smith, at p. 13.


         "42.    Accordingly, the hearing panel concludes that the respondent violated
KRPC 3.3(a)(1) by failing to correct a false statement of material fact previously made to
the court by the respondent.


                                       "KRPC 8.4(c)


         "43.    'It is professional misconduct for a lawyer to . . . engage in conduct
involving dishonesty, fraud, deceit or misrepresentation.' KRPC 8.4(c). The respondent
engaged in conduct that involved misrepresentation when he failed to inform the court of
the existence of the two previous demand letters. As such, the hearing panel concludes
that the respondent violated KRPC 8.4(c).


                                       "KRPC 8.4(d)


         "44.    'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' KRPC 8.4(d). The respondent engaged in
conduct that was prejudicial to the administration of justice when he appealed the district

                                             11
court's decision denying the motion to resolve the divorce decree, denying the motion to
amend the journal entry, and the award of sanctions. As such, the hearing panel
concludes that the respondent violated KRPC 8.4(d).


                                           "KRPC 8.4(g)


           "45.   'It is professional misconduct for a lawyer to . . . engage in any other
conduct that adversely reflects on the lawyer's fitness to practice law.' KRPC 8.4(g). The
respondent engaged in conduct that adversely reflects on his fitness to practice law when
he persisted with arguments which lacked merit. The hearing panel concludes that the
respondent violated KRPC 8.4(g).


                                 "American Bar Association
                          Standards for Imposing Lawyer Sanctions


           "46.   In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "47.   Duty Violated. The respondent violated his duty to the public to maintain
his personal integrity.


           "48.   Mental State. The respondent knowingly violated his duty.


           "49.   Injury. As a result of the respondent's misconduct, the respondent caused
injury to the administration of justice.




                                               12
                           "Aggravating and Mitigating Factors


        "50.     Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


        "51.     A Pattern of Misconduct. The respondent engaged in a pattern of
misconduct when he persisted in making arguments which lacked merit. The respondent
filed a breach of contract case, in addition to motions in the divorce action, which alleged
the same frivolous arguments.


        "52.     Multiple Offenses. The respondent committed multiple rule violations.
The respondent violated KRPC 3.1, KRPC 3.3(a)(1), KRPC 8.4(c), KRPC 8.4(d), and
KRPC 8.4(g). Accordingly, the hearing panel concludes that the respondent committed
multiple offenses.


        "53.     Substantial Experience in the Practice of Law. The Kansas Supreme
Court admitted the respondent to practice law in the State of Kansas in 1990. At the time
of the misconduct, the respondent has been practicing law for more than 20 years.


        "54.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


        "55.     Absence of a Prior Disciplinary Record. The respondent has not
previously been disciplined.


        "56.     The Present and Past Attitude of the Attorney as Shown by His or Her
Cooperation During the Hearing and His or Her Full and Free Acknowledgment of the
Transgressions. The respondent fully cooperated with the disciplinary process.
Additionally, the respondent admitted the facts and the rule violations.

                                             13
        "57.    Imposition of Other Penalties or Sanctions. The respondent paid $12,500
in sanctions in this case. The district court ordered the respondent to pay $2,500 in
sanctions. Additionally, the Kansas Court of Appeals ordered the respondent to pay
$10,000 in sanctions. The respondent paid the sanctions. The respondent satisfied these
orders in 2011 and 2012, respectively.


        "58.    In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


        '6.12   Suspension is generally appropriate when a lawyer knows that
                false statements or documents are being submitted to the court or
                that material information is improperly being withheld, and takes
                no remedial action, and causes injury or potential injury to a
                party to the legal proceeding, or causes an adverse or potentially
                adverse effect on the legal proceeding.


        '6.13   Reprimand is generally appropriate when a lawyer is negligent
                either in determining whether statements or documents are false
                or in taking remedial action when material information is being
                withheld, and causes injury or potential injury to a party to the
                legal proceeding, or causes an adverse or potentially adverse
                effect on the legal proceeding.'


                                    "Recommendation


        "59.    During closing argument, the disciplinary administrator stated that it was
difficult to determine whether the appropriate sanction in the case was censure or
suspension. However, the disciplinary administrator recommended that the respondent be
censured by the Kansas Supreme Court. The disciplinary administrator further argued
that the censure should be published in the Kansas Reports. Additionally, the respondent
also recommended that the Kansas Supreme Court censure him in a published opinion.


                                            14
               "60.    The hearing panel is mindful that the parties agreed that the respondent
       should be publicly disciplined by a published censure. Had the respondent not stipulated
       that he engaged in dishonest conduct, the hearing panel might have agreed to that
       recommendation. However, because the respondent characterizes his behavior as
       dishonest conduct, in violation of KRPC 3.3(a)(1) and KRPC 8.4(c), the hearing panel
       concludes that a short suspension is warranted. Accordingly, based upon the findings of
       fact, conclusions of law, and the Standards listed above, the hearing panel unanimously
       recommends that the respondent be suspended for a period of 30 days.


               "61.    Costs are assessed against the respondent in an amount to be certified by
       the Office of the Disciplinary Administrator."


                                            DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the findings of the
disciplinary panel, and the arguments of the parties and determines whether violations of
KRPC exist and, if they do, what discipline should be imposed. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
258 P.3d 375 (2011); see Supreme Court Rule 211(f) (2013 Kan. Ct. R. Annot. 356).
Clear and convincing evidence is "'evidence that causes the factfinder to believe that "the
truth of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d
610 (2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).


       Respondent was given adequate notice of the formal complaint, to which he filed
an answer, and adequate notice of the hearing before the panel and the hearing before this
court. The respondent did not file exceptions to the hearing panel's final hearing report.
As such, the findings of fact are deemed admitted. Supreme Court Rule 212(c) and (d)
(2013 Kan. Ct. R. Annot. 375).



                                                  15
       The evidence before the hearing panel establishes by clear and convincing
evidence the charged misconduct violated KRPC 3.1 (2013 Kan. Ct. R. Annot. 584)
(meritorious claims and contentions); 3.3(a)(1) (2013 Kan. Ct. R. Annot. 594) (candor
toward tribunal); 8.4(c) (2013 Kan. Ct. R. Annot. 655) (engaging in conduct involving
misrepresentation); 8.4(d) (engaging in conduct prejudicial to the administration of
justice); and 8.4(g) (engaging in conduct adversely reflecting on lawyer's fitness to
practice law), and it supports the panel's conclusions of law. We adopt the panel's
conclusions.


       At the hearing before this court, at which the respondent appeared, the office of
the Disciplinary Administrator and the respondent recommended that the respondent be
censured publicly. The hearing panel recommended that the respondent be suspended for
a period of 30 days.


       This court is not bound by the recommendations of the Disciplinary Administrator
or the hearing panel. In re Mintz, 298 Kan. 897, 911-12, 317 P.3d 756 (2014). The court
bases each disciplinary sanction on the specific facts and circumstances of the violations
and aggravating and mitigating circumstances presented in the case. Mintz, 298 Kan. at
912. This court has taken the position that, while prior cases may have some bearing on
the sanctions that the court elects to impose, those prior cases must give way to
consideration of the unique circumstances that each individual case presents. In re Busch,
287 Kan. 80, 86-87, 194 P.3d 12 (2008). This court concerns itself less with the sanctions
that were appropriate in other cases and more with which discipline is appropriate under
the facts of the case before us. In re Dennis, 286 Kan. at 738.


       While we understand the serious nature of the dishonest conduct that the
respondent stipulated to, we agree with the Disciplinary Administrator's recommendation
and find published censure to be appropriate in this case.
                                             16
                              CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that William E. Colvin be and he is hereby disciplined
by published censure in accordance with Supreme Court Rule 203(a)(3) (2013 Kan. Ct.
R. Annot. 300).


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.


       MICHAEL J. MALONE, Senior Judge, assigned. 1




1
 REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 111,735 to fill the
vacancy on the court created by the appointment of Justice Nancy Moritz to the United States
10th Circuit Court of Appeals.
                                              17